      Case: 1:20-cv-03229 Document #: 1 Filed: 06/01/20 Page 1 of 7 PageID #:1




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS

PENELOPE JOHNSON,                     )
                                      )
           Plaintiff,                 )
                                      )
v.                                    )
                                      )
COMENITY BANK and                     )
EXPERIAN INFORMATION SOLUTIONS, INC., )
                                      )
           Defendants.                )

            PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

       NOW COMES Plaintiff, PENELOPE JOHNSON (“Plaintiff”), through her undersigned

counsel, hereby alleges the following against Defendant, COMENITY BANK (“COMENITY”)

and Defendant EXPERIAN INFORMATION SOLUTIONS, INC (“EXPERIAN”).

                                      Nature of the Action

       1.      This action is brought by Plaintiff pursuant to the Fair Credit Reporting Act, 15

U.S.C. § 1681 et seq. (“FCRA”).

                                              Parties

       2.      Plaintiff is a natural person residing in the city of Joliet, County of Will, Illinois

and is otherwise sui juris. She is a “consumer” as defined by 15 U.S.C. § 1681a(c).

       3.      Defendant COMENITY is a nationally chartered bank conducting business in the

state of Illinois and is headquartered in Wilmington, Delaware.

       4.      On information and belief, COMENITY is a person who regularly and in the

ordinary course of business furnishes information to one or more “consumer reporting agencies”

regarding its transactions or experiences with “consumers.”
      Case: 1:20-cv-03229 Document #: 1 Filed: 06/01/20 Page 2 of 7 PageID #:2




       5.      On information and belief, this includes consumer reporting agencies such as

Defendant EXPERIAN, TransUnion, LLC (“TransUnion”) and Equifax Information Services,

LLC (“Equifax”).

       6.      EXPERIAN is a corporation conducting business in the state of Illinois and is

headquartered in Costa Mesa, CA.

       7.      Although Equifax and TransUnion are not parties to this lawsuit, they are, along

with EXPERIAN, nationwide consumer reporting agencies (“CRAs”) as defined by 15 U.S.C. §

1681a(f).

       8.      EXPERIAN, Equifax, and TransUnion regularly engage in the business of

assembling, evaluating and distributing information concerning consumers, such as Plaintiff, for

the purpose of furnishing consumer reports to third parties, as such are defined in 15 U.S.C. §

1681a(f).

                                     Jurisdiction and Venue

       9.      Defendants conduct business in Illinois and therefore personal jurisdiction is

established.

       10.     Jurisdiction of this court arises pursuant to 15 U.S.C. § 1681p, which states that

such actions may be brought and heard before “any appropriate United States district court without

regard to the amount in controversy.”

       11.     Venue is proper in the United States District Court Northern District of Illinois

pursuant to 28 U.S.C § 1391b because Plaintiff resides within this District and a substantial part

of the events or omissions giving rise to the herein claims occurred within this District.
      Case: 1:20-cv-03229 Document #: 1 Filed: 06/01/20 Page 3 of 7 PageID #:3




                                     Factual Allegations

       12.    On or around October 5, 2018, Plaintiff and COMENITY agreed to settle accounts

ending in 8392 and 2008 that Plaintiff had with COMMENITY.

       13.    On or around June 17, 2019, Plaintiff and COMENITY agreed to settle a third

account, ending in 9225 (the aforementioned accounts are collectively termed the “Accounts”).

       14.    Each of these agreements was memorialized in writing, which detailed the terms of

the agreements, including that the settlement payments would be made in single lump-sum

payments.

       15.    On or around October 30, 2018, Plaintiff made a lump-sum payment, pursuant to

the settlement agreement, in the amount of $657.93, thereby resulting in a zero-balance owed to

COMENITY on the account ending in 2008.

       16.    On or around October 30, 2018, Plaintiff made a lump-sum payment, pursuant to

the settlement agreement, in the amount of $623.52, thereby resulting in a zero-balance owed to

COMENITY on the account ending in 8392.

       17.    On or around June 27, 2019, Plaintiff made a lump-sum payment, pursuant to the

settlement agreement, in the amount of $821.57, thereby resulting in a zero-balance owed to

COMENITY on the account ending in 9225.

       18.    Despite Plaintiff’s performance under the terms of all three agreements,

COMENITY reported incorrect information to the CRAs, including EXPERIAN.

       19.    Specifically, COMENITY failed to update the CRAs with information reflecting

the terms of the agreements or that recent payments were made.
       Case: 1:20-cv-03229 Document #: 1 Filed: 06/01/20 Page 4 of 7 PageID #:4




        20.    On or around November 5, 2019, Plaintiff sent a letter to EXPERIAN disputing

information that was being reported on Plaintiff’s credit report regarding Plaintiff’s Accounts with

COMENITY, among other things.

        21.    On information and belief, EXPERIAN, pursuant to its responsibility in 15 U.S.C.

§ 1681i, notified COMENITY of the disputed accuracy of the information it provided concerning

Plaintiff and/or the Accounts.

        22.    Upon being notified by EXPERIAN, COMENITY was required, pursuant to 15

U.S.C. § 1681s(2)(b), to (A) conduct an investigation with respect to the disputed information; (B)

review all relevant information provided by the CRA; (C) report the results of the investigation to

the CRA; and (D) if the investigation found information was incomplete and inaccurate, report

such results to all CRAs to which COMENITY previously provided information.

        23.    On December 11, 2019, EXPERIAN responded to Plaintiff regarding her dispute.

        24.    EXPERIAN’s response provided additional incorrect information being reported

on Plaintiff’s credit report. Specifically, EXPERIAN reported a charge-off for the month of

November 2019 on account ending in 2008, despite the account being resolved during October

2019. Further, the reported balance history still did not reflect the settlement or payments made by

Plaintiff.

        25.    EXPERIAN’s response also showed a charge-off being reported for the month of

November 2019, despite the account ending in 8392 being resolved during October 2019. The

balance history on this account likewise failed to reflect the settlement or the payment made by

Plaintiff.
       Case: 1:20-cv-03229 Document #: 1 Filed: 06/01/20 Page 5 of 7 PageID #:5




        26.    Finally, EXPERIAN’s response showed a charge-off reported for the month of July

2019 on account ending in 9225, despite the account having been resolved in June 2019.

Additionally, the balance history failed to represent the settlement or payment made by Plaintiff.

        27.    The aforementioned information is incorrect and is at odds with the zero balances

on the Accounts as a result of Plaintiff’s completion of performance of the settlement terms in

October 2018 and June 2019.

        28.    Therefore, COMENITY being notified of the reporting of incorrect information,

subsequently and willingly failed to conduct a genuine investigation into Plaintiff’s disputes,

review all relevant information provided to it, and report the results to the CRAs to which it

provided said information. If COMENITY would have complied with its statutory duties, charge-

offs would not have been incorrectly added to Plaintiff’s accounts and the accounts would reflect

the settlement and payments made by Plaintiff.

        29.    Further, upon being notified by Plaintiff of inaccurate information, EXPERIAN,

pursuant to 15 U.S.C. § 1681e(b), was required to follow reasonable procedures to assure

maximum possible accuracy in the preparation of the credit report and credit files they published

and maintained concerning Plaintiff. If EXPERIAN would have complied with its statutory duties,

incorrect information concerning Plaintiff would not have been reported despite notice from

Plaintiff.

        30.    As a result of this conduct and action and inaction of Defendants, Plaintiff suffered

damage by loss of the ability to purchase and benefit from credit, and mental and emotional

distress.
      Case: 1:20-cv-03229 Document #: 1 Filed: 06/01/20 Page 6 of 7 PageID #:6




                          FIRST CAUSE OF ACTION
               COMENITY VIOLATED THE FCRA 15 U.S.C. § 1681s(2)(b)

       31.     Plaintiff repeats and incorporates by reference into this cause of action the

allegations set forth above at Paragraphs 1-30.

       32.     COMENITY’s violations of the FCRA include, but are not limited to, the

following:

               a.        Defendant violated §1681s(2)(b)(A) of the FCRA by failing to conduct an

                         investigation with respect to the information disputed by Plaintiff;

               b.        Defendant violated §1692s(2)(b)(B) of the FCRA by failing to review all

                         relevant information provided by the consumer reporting agency pursuant

                         to 15 U.S.C. § 1681i; and

               c.        Defendant violated §1692s(2)(b)(C) and (D) of the FCRA by failing to

                         report the results of the investigation to the CRAs, since the information is

                         incomplete and/or inaccurate.

                             SECOND CAUSE OF ACTION
                    EXPERIAN VIOLATED THE FCRA 15 U.S.C. § 1681e(b)

       33.     Plaintiff repeats and incorporates by reference into this cause of action the

allegations set forth above at Paragraphs 1-30.

       34.     EXPERIAN’s violations include, but are not limited to, the following:

               a. Defendant violated §1681e(b) of the FCRA by failing to establish or to follow

                     reasonable procedures to assure maximum possible accuracy in the preparation

                     of the credit report and credit files it published and maintains concerning

                     Plaintiff.
      Case: 1:20-cv-03229 Document #: 1 Filed: 06/01/20 Page 7 of 7 PageID #:7




                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays that judgment be entered against Defendants for the

following:

                                        First Cause Of Action

   35.       Statutory damages of $1000.00 pursuant to 15 U.S.C. § 1681n(a)(1);

   36.       Punitive damages as the Court may allow pursuant to 15 U.S.C. § 1681(n)(2);

   37.       Reasonable attorneys’ fees and costs pursuant to 15 U.S.C. § 1692n(a)(3); and

   38.       Awarding such other and further relief as may be just, proper and equitable.

                                       Second Cause Of Action

   39.       Statutory damages of $1,000.00 for each Defendant pursuant to 15 U.S.C. §

             1681n(a)(1);

   40.       Punitive damages as the Court may allow pursuant to 15 U.S.C. § 1681n(2);

   41.       Reasonable attorneys’ fees and costs pursuant to 15 U.S.C. § 1692n(a)(3); and

   42.       Awarding such other and further relief as may be just, proper and equitable.

                                      JURY TRIAL DEMAND

   43.       Plaintiff demands a jury trial on all issues so triable.

                                                         Respectfully submitted,

Dated: June 1, 2020
                                                         Adam T. Hill
                                                         The Law Offices of Jeffrey Lohman, P.C.
                                                         28544 Old Town Front Street, Suite 201
                                                         Temecula, CA 92880
                                                         T: (657) 236-92590
                                                         F: (602) 857-8207
                                                         AdamH@jlohman.com

                                                         Attorneys for Plaintiff,
                                                         PENELOPE JOHNSON
